Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Remarks
Applicant’s claim amendments filed 12/09/2020 overcame all prior rejections presented in the office action filed 09/09/2020, therefore the rejections have been withdrawn.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Suzuki (JP 2000-124676) teaches a substrate production line (work machines along a conveying line 2, par.0006 and fig.1) comprising: 
substrate production machines (work/mounting machines 3, 4, and 5, fig.1 and par.0014) arranged in a line from upstream to downstream and configured to each load a substrate from an upstream side (fig.1), perform production work on the substrate in accordance with a type of the substrate, and unload the substrate to a downstream side (performing work related arranged along a conveying line 2, par.0006, par.0014 and fig.1); a memory in which an electronic file can be created and recognized (data storage means 16 storing the type data of the substrate 1 detected by type data detection and a data transfer means 20 for transferring the type data of substrate 1 to downstream, par.0017); a substrate type grasping section (head unit having a suction nozzle, par.0014) provided on the substrate production machine furthest upstream in the line and configured to grasp the type of the substrate before the substrate is loaded (head unit having a suction nozzle and mount the components on the substrate 1 in a state which the substrate 1 conveyed by the substrate transfer conveyor 2 is positioned at a predetermined work position, par.0014, par.0016); a file creating section (type data detecting means 11 including a bar code reader and position detecting means 12 including an imaging camera, par.0016 and fig.3) provided on the substrate production machine other than the substrate production machine furthest downstream in the line st work/mounting machine 3 on the most upstream side to detect the type of data of the substrate 1, par.0016-0017) and configured to create in the memory a substrate type information file including substrate type information indicating the type of the substrate in accordance with unloading of the substrate (type data of the substrate 1 are detected and stored in type data storage means 16 of 1st work/mounting machine 3 and transferred to downstream, par.0017); and a file recognizing section (data receiving means 21, par.0018) provided on the substrate production machine other than the substrate production machine furthest upstream in the line (data receiving means 21 provided to 2nd work/mounting machine 4 and 3rd work/mounting machine 5 located downstream from the 1st work/mounting machine 3 to receive the type data of the substrate 1, par.0018) and configured to recognize the substrate type information file created by the substrate production machine directly adjacent at the upstream side before the substrate is loaded (control unit 26 of 2nd work/mounting machine 4 is adjacent to 1st work/mounting machine 3 as shown in fig.1 and par.0019, also includes execution means 23 for performing recognition and work/mounting of parts on the basis of the type data of substrate 1 being transferred down from upstream 1st work/mounting machine 3, par.0018).  

Ooba et al. (US 2017/0066133) teaches of an upstream and downstream machine robots that performs work on a conveyor line with respect to a workpiece (Ooba: par.0007). Ooba teaches further detecting a position of a workpiece and the robots perform a work with respect to the detected position.  Additionally, Ooba teaches a controller that recognizes a current position of workpiece on conveyor then deletes the positional information which has been picked up by the robot and transfer the positional information which has not been picked up by the robot to next controller (Ooba: par.0052).  

Nagao (US 2011/0197437) teaches of an upstream and downstream machines (Nagao: M2-M8, fig.12) that performs work on a conveyor line (Nagao: Line L1/L2) with respect to the object (Nagao: substrates 4A/4B, fig.12) and performing plurality of types of substrates on one individual work/mounting lane to meet a scheduled production 

Uchiyama (US 20160096298) an upstream and downstream machines (Uchiyama: upstream injection molding machine 10a to downstream injection molding machine 10b and 10c, fig.1) that performs work on a conveyor line (Uchiyama: carrier line 20, fig.1) with respect to the object (Uchiyama: molded article, fig.1) for reaching the set production volume for each molded article type (Uchiyama: par.0048). Uchiyama further teaches a terminate flag (Uchiyama: operation stop instruction, par.0048) indicating that a production completed quantity of the substrate has reached a production plan quantity of the substrate (Uchiyama: operation stop instruction is set when the quantity of each molded articles type reaches a set production volume, par.0048).

However, the prior art of record as mentioned above, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“a memory which is external from the substrate production machines and includes a shared folder in which an electronic file from each of the substrate production machines can be created and recognized”, “wherein the controller of each substrate production machine other than the substrate production machine furthest downstream in the line and includes a file creating section configured to create in the shared folder a substrate type information file including substrate type information indicating the type of the substrate in accordance with unloading of the substrate”, and “wherein the controller of each substrate production machine other than the substrate production machine furthest upstream in the line includes a file deleting section configured to delete the substrate type information file created by the substrate production machine directly adjacent at the upstream side before the substrate is loaded and recognized by the file recognizing section from the shared folder”.

Allowable Subject Matter
Claims 9 and 11-15 are allowed.
The primary reason for the allowance of claim 9 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“a memory which is external from the substrate production machines and includes a shared folder in which an electronic file from each of the substrate production machines can be created and recognized”, “wherein the controller of each substrate production machine other than the substrate production machine furthest downstream in the line and includes a file creating section configured to create in the shared folder a substrate type information file including substrate type information indicating the type of the substrate in accordance with unloading of the substrate”, and “wherein the controller of each substrate production machine other than the substrate production machine furthest upstream in the line includes a file deleting section configured to delete the substrate type information file created by the substrate production machine directly adjacent at the upstream side before the substrate is loaded and recognized by the file recognizing section from the shared folder”.
Claims 11-15 are allowed due to their dependency on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        February 25, 2021